Citation Nr: 0729471	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder to 
include asbestosis and chronic obstructive lung disease as 
secondary to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals, cold 
injury, bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to May 
1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Based on an August 2007 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The issues of entitlement to service connection for a lung 
disorder to include asbestosis and chronic obstructive lung 
disease as secondary to asbestos exposure, service connection 
for bilateral hearing loss, and service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence does not show that the 
veteran currently suffers from any residuals of an in-service 
cold injury to include arthritis nor does it show that 
arthritis manifested in service or to a compensable degree 
within a year following discharge.  

CONCLUSION OF LAW

Residuals, cold injury, bilateral upper and lower extremities 
were not incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in September 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connection and thoroughly described 
the type of evidence that would support his claim.  The RO 
also listed the evidence that had already been received with 
respect to his claim, the evidence that VA was responsible 
for obtaining, and the evidence VA would make reasonable 
efforts to obtain on the veteran's behalf.  The RO further 
asked the veteran to submit any evidence in his possession 
that pertained to his claim. 

The Board notes that the September 2005 VCAA notice letter 
did not address the elements of degree of disability or 
effective date with respect to the veteran's claim; however, 
such notice defect is harmless error in this case.  Indeed, 
the RO sent correspondence in March 2006 that specifically 
advised the veteran how VA determines disability ratings and 
effective dates and the veteran's claim was subsequently 
readjudicated in July 2006 and March 2007.    

The Board further observes that the RO provided the veteran 
with a copy of the November 2005 rating decision, the July 
2006 Statement of the Case (SOC), and the March 2007 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulation, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Moreover, the veteran was sent follow-up duty to assist 
letters in March and April of 2006.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the RO afforded the veteran with a cold injury protocol 
examination in February 2007.  The veteran's private hospital 
records dated from May 2003 to August 2005 are also 
associated with the claims folder.  It is further noted that 
the veteran's service records are fire-related and presumed 
destroyed.  However, the veteran's service enlistment 
examination report, discharge examination report, and DD Form 
214 are of record.  The record further reflects that the RO 
advised the veteran that his service records may be fire-
related in September 2005 correspondence providing him with 
the opportunity to submit any military records in his 
possession and to complete a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data).  The Board 
notes that the veteran returned the NA Form 13055 within one 
week of the September 2005 correspondence, in which he wrote 
that he was assigned to the 8th Infantry Division 732nd 
Regiment Headquarters.  The veteran included no dates of in-
service treatment for any claimed illness or injury on said 
form.  The Board further notes that the RO requested a search 
of the veteran's duty assignments and dates of service in 
Korea in October 2006; however, it is noted in a 3101 print 
that the records needed to respond to the request are fire-
related and the type of information that had been requested 
could not be reconstructed.  In light of the foregoing, the 
Board finds that all efforts to obtain the veteran's service 
records have been exhausted and any further attempts to 
obtain the missing records would be futile.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     


III.	Analysis 

The veteran essentially contends that he was exposed to 
extreme cold temperatures while serving as an automobile 
mechanic in Korea and, consequently, he currently suffers 
from cold injury residuals.  Indeed, the veteran told the 
February 2007 VA cold injury examiner that his neck and hips 
were the parts of his body that were most exposed to cold 
during his service in Korea and that such repeated exposure 
to cold led to arthritis in his neck and hips.  The veteran 
also reported that he did not receive any treatment for cold 
exposure in service and did not receive any treatment upon 
his return to the United States.  The veteran further 
indicated that he currently ached "all over" in cold 
weather and experienced tingling and numbness in his hands 
and feet for about two hours per day.  

The Board notes that the medical evidence shows that the 
veteran currently suffers from multiple medical problems to 
include arthritis.  Indeed, the February 2007 VA cold injury 
examiner wrote that the veteran had "osteoarthritis of both 
hips, both knees, and to a lesser extent, of the ankles" and 
the veteran's private medical records also include findings 
of arthritis.    

The veteran's DD Form 214 additionally shows that he had 
foreign service for over two years as an automobile mechanic 
and is in receipt of the Korean Service Medal with four 
bronze service stars.  As the veteran's military occupational 
specialty may have resulted in his working outdoors, the 
Board notes that it is possible that the veteran was exposed 
to extreme cold temperatures during his service in Korea.

Nonetheless, the medical evidence does not show that the 
veteran currently suffers from any residuals of a cold injury 
as a result of his service in Korea.  While the veteran's 
service medical records are incomplete as explained above, 
the April 1952 discharge examination report is of record and 
is absent of any complaints, findings, or treatment for any 
cold-related injuries.  In addition, there is no medical 
evidence to indicate that any of the veteran's current 
medical problems are related to an in-service cold injury.  
The veteran's private hospital records from May 2003 to 
August 2005 contain multiple references to arthritis as well 
as other medical problems; however, no private medical 
examiner attributed the veteran's arthritis or any other 
current medical problems to an in-service cold injury during 
that time.  Furthermore, the February 2007 VA cold injury 
examiner reviewed the claims file to include the 
aforementioned private hospital records and examined the 
veteran but wrote that he was unable to render an opinion 
regarding the relationship between the veteran's current 
medical problems and his history of cold exposure 
approximately 55 years ago "without resorting to 
speculation."  There is no other competent medical opinion 
of record.  In the absence of medical evidence showing that 
the veteran currently suffers from residuals of an in-service 
cold injury, service connection on such basis may not be 
established.  

Moreover, the Board notes that the medical evidence does not 
otherwise show that the veteran's current arthritis 
manifested in service or to a compensable degree within one 
year of discharge.  Indeed, the earliest reference to 
arthritis of record is not documented until May 2003, 
approximately 51 years after service.  There is no medical 
evidence that otherwise links the veteran's arthritis to his 
period of active military service.  Thus, service connection 
of arthritis either on a direct basis or on a presumptive 
basis as a chronic disease is also not warranted in this 
case.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  
Consequently, service connection for residuals of a cold 
injury of the bilateral upper and lower extremities is 
denied.       

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals, cold injury, 
bilateral upper and lower extremities is denied.  


REMAND

The veteran contends that he was exposed to the noise of 
artillery and tank fire while assigned to an armored unit 
during his Korean service and that such exposure caused 
acoustical trauma that led to his current hearing loss and 
tinnitus.  The veteran also asserts that he has had "noise 
in his ears" since service.  The veteran further maintains 
that he was exposed to asbestos in service while working with 
brake linings as an automobile mechanic in service and in-
service asbestos exposure coupled with his history of smoking 
caused his current chronic obstructive pulmonary disease 
(COPD).       

The record reveals that the veteran's service records are 
incomplete and many records are unavailable for review 
because they are presumed destroyed in the 1973 National 
Personnel Records Center (NPRC) fire.  However, the veteran's 
DD Form 214 is of record and reveals that the veteran was 
assigned to the 16th Armed Engineer Battalion, had a military 
occupational specialty of automobile mechanic, and is in 
receipt of the Korean Service Medal with four bronze service 
stars.  

While there is no medical evidence currently of record 
showing that the veteran suffers from hearing loss, the 
veteran has reported that he has experienced noise in his 
ears since service and he is considered competent to report 
the manifestations of his claimed disorder.  Additionally, 
the veteran's military occupational specialty of automobile 
mechanic is one in which he would have likely worked with 
clutch facings or brake linings.  Thus, it is likely that the 
veteran was exposed to asbestos during his active military 
service and such was conceded by the RO.  The Board further 
observes that the veteran has repeatedly asked to be afforded 
with appropriate VA medical examinations; however, the record 
shows that the veteran has not been afforded with VA 
examinations or nexus opinions with respect to his claims for 
hearing loss, tinnitus, and a lung disorder.    

In light of the foregoing, the Board finds that a remand for 
additional development is necessary in order to afford the 
veteran with every consideration with respect to his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should also 
address all five elements of a service 
connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The veteran should be afforded with an 
audiological examination to determine the 
identity and etiology of any hearing loss 
and/or tinnitus that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether or not 
any hearing loss and/or tinnitus found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), related 
to service.  [The veteran contends that 
his bilateral hearing loss and tinnitus 
were caused by acoustic trauma (caused by 
the noise of artillery and weaponry fire) 
sustained while serving as an automobile 
mechanic in the Korean War.]  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  The veteran should be afforded with an 
appropriate medical examination to 
determine the identity and etiology of any 
respiratory disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
state whether or not any respiratory 
disorder found on examination is at least 
as likely as not (i.e., probability of 50 
percent), related to service or any 
symptomatology shown in service.  [Please 
note that the veteran served as an 
automobile mechanic during the Korean War 
and may have been exposed to asbestos when 
working with brake linings and clutch 
facings.]  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


